         Case 1:20-mc-91019-ADB Document 3 Filed 01/16/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                            Case No. __________
IN RE APPLICATION OF ESCAL UGS S.L.
FOR AN ORDER PURSUANT TO 28 U.S.C. §                        PETITION AND
1782 TO OBTAIN DISCOVERY FOR USE IN                         APPLICATION FOR AN
A FOREIGN PROCEEDING                                        ORDER PURSUANT TO 28
                                                            U.S.C. § 1782 TO OBTAIN
                                                            DISCOVERY FOR USE IN A
                                                            FOREIGN PROCEEDING


                ESCAL UGS S.L.’S MOTION FOR ADMISSION OF
            ATTORNEYS ESCOBAR, MERKL, AND YOON PRO HAC VICE
       Escal UGS S.L. (“Escal”), by and through its undersigned counsel, hereby moves for leave

pursuant to L.R. 85.5.3 to admit pro hac vice attorneys William Escobar, Neil Merkl, and Sojin

Yoon of Kelly Drye & Warren, LLP, 101 Park Avenue New York, New York 10178.

       In support of its Motion, Escal states as follows:

    1. The law firm of Campbell Conroy & O’Neil, P.C., One Constitution Wharf, Suite 310,

       Boston, MA 02129, has been retained by Escal to act as its local counsel in the above-

       captioned case.

    2. Mr. Escobar is a member in good standing of the bar of the State of New York. There are

       no disciplinary proceedings pending against him as a member of the bar in any

       jurisdiction. See Certification of William A. Escobar (attached as Exhibit A). Mr. Escobar

       is also admitted to practice law in the United Stated District Courts for the Southern and

       Eastern Districts of New York, the United States Court of Appeal for the Second, Ninth,

       Tenth, and D.C. Circuits, and the Supreme Court of the United States. See id.

    3. Mr. Merkl is a member in good standing of the bars of the State of New York and the

       District of Columbia. There are no disciplinary proceedings pending against him as a

       member of the bar in any jurisdiction. See Certification of Neil Merkl (attached as Exhibit

       B). Mr. Merkl is also admitted to practice law in the United States District Courts for the
          Case 1:20-mc-91019-ADB Document 3 Filed 01/16/20 Page 2 of 3




        Southern, Eastern and Northern Districts of New York, the United States District Courts

        for the Western and Eastern Districts of Wisconsin, the United States Court of Appeals for

        the Second, Third, Seventh and Federal Circuits, and the Supreme Court of the United

        States. See id.
    4. Ms. Yoon is a member in good standing of the bar of the State of New York. There are no

        disciplinary proceedings pending against him as a member of the bar in any jurisdiction.

        See Certification of Sojin Yoon (attached as Exhibit C). Ms. Yoon is also admitted to

        practice law in the United States District Courts for the Southern and Eastern Districts of

        New York. See id.

    5. Mr. Escobar, Mr. Merkl, and Ms. Yoon are counsel to Escal in other matters.

    6. Because of Attorney Escobar’s, Attorney Merkl’s and Attorney Yoon’s familiarity with

        issues concerning Escal, it is Escal’s desire that they participate in its representation in the

        instant matter.

    7. Mr. Escobar, Merkl, and Yoon have not previously had a pro hac vice admission to this

        Court revoked for misconduct.

    8. Mr. Escobar, Merkl, and Yoon have reviewed and are familiar with the applicable

        provisions of the Local Rules of the United States District Court for the District of

        Massachusetts.


       WHEREFORE, Escal respectfully requests that William Escobar, Esq., Neil Merkl,

Esq., and Sojin Yoon, Esq. be admitted to practice before this Court pro hac vice for the purpose

of appearing as counsel for Escal in the above referenced proceeding in accordance with the

Rules of this Court.




                                                  2
Case 1:20-mc-91019-ADB Document 3 Filed 01/16/20 Page 3 of 3




                     Respectfully Submitted,


                     By: /s/: Ashley L. McCormack
                     James M. Campbell, #541882
                     Ashley L. McCormack, #694007
                     CAMPBELL CONROY & O’NEIL
                     1 Constitution Wharf, Suite 310
                     Boston, MA 02129
                     Telephone: (617) 241-3060
                     Email: jmcampbell@campbell-trial-lawyers.com
                     amccormack@campbell-trial-lawyers.com




                               3
